DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2012/217769A) in view of Dehghan Marvast et al. (US20160000519A1) further in view of Cox et al. (US 20180296185 A1).
Regarding claim 1, Ishikawa discloses a computer capable of processing medical images (image processing apparatus (100), see para. [0027] “the image processing apparatus 100 can read and acquire medical image data and the like from the medical image recording apparatus”), a source of previously acquired reference images that obtains reference images of regions of interest within the body (medical image photographing apparatus (110), see para. [0015] “The medical image photographing apparatus 110 is, for example, MRI, and acquires a three-dimensional MRI image obtained by photographing a predetermined three-dimensional region of a subject”), an ultrasound system having a probe and is arranged to ultrasonically captures the inside of a subject by bringing an ultrasonic probe (not shown) that transmits and receives ultrasonic waves used for ultrasonic imaging into contact with the subject”), and a spatial tracking system that tracks the location of an ultrasound probe (position / orientation measurement apparatus (130) see para [0016] “The position / orientation measurement apparatus 130 measures the position and orientation of an ultrasound probe (not shown) included in the ultrasound imaging apparatus 120”) where the spatial tracking system comprises an EM tracking system (see para. [0016] “130 processes the magnetic signal received by the magnetic receiving unit to measure the relationship between the relative position and orientation of the magnetic transmitting unit and the magnetic receiving unit”). 
However, Ishikawa does not explicitly disclose the EM tracking system further comprising an EM field generator. This is disclosed by Dehghan Marvast (field generator (122), see para. [0023] “For EM tracking, positions of the one or more instruments 102 are tracked using a field generator 122 and a tracking system processing module 124 (e.g., for EM tracking). The EM field is generated, and the movements of the instruments 102 are tracked in an EM coordinate system 126”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishikawa to include an EM field generator which would allow for the tracking system to function using EM signals, allowing the user to electromagnetically track the probe. This would allow the user to more efficiently track the ultrasound probe.  
Further regarding claim 1, Ishikawa discloses the spatial tracking system comprising a probe orientation sensor attached to the probe (magnetic receiving unit, see para. [0016] “Here, attaching the magnetic receiving unit to the probe, the position and orientation of the probe are measured in a coordinate system based on the magnetic transmitting unit”). Ishikawa discloses a position sensing controller (position / orientation measurement value acquisition unit (1006), see para. [0022] “The position / orientation measurement value acquisition unit 1006 acquires a measurement result regarding the position and orientation of the probe output from the position / orientation measurement apparatus 130”). 
Further regarding claim 1, Ishikawa discloses (Fig. 10) a computer that determines if the imaging probe is located inside the surface of the body based on reference (MRI) images (see para. [0044] “The process of step S307 is a process executed when it is determined that the entire probe imaging surface 501 is in contact with the surface 503 of the subject at the time of ultrasonic imaging. Therefore, it is assumed that the probe imaging surface 501 is located inside the body with respect to the position of the surface 700 of the subject at the time of MRI imaging”) and a computer that is adapted to modify the reference (MRI) image (alignment unit (1007), see para. [0044] “Deformation estimation processing in the case of total contact In step S307, the alignment unit 1007, as shown in FIG. 10 (a) and FIG. 10 (b), the subject on the probe imaging surface 501 and the MRI image. A deformation estimation process (alignment process) is performed such that the MRI image is deformed so that the shape of the surface 700 matches or substantially matches”). 
However, Ishikawa does not explicitly disclose the probe location being displayed outside the surface of the body in the reference image. This is disclosed by Cox who teaches the probe location being displayed outside of the surface of the body (see para. [0124] “location and orientation of the acquired ultrasound image data is rendered on the display screen 28 … FIG. 15B shows a diagrammatic illustration of graphical user interface 22 having patient oriented virtual rendering of ultrasound probe 16 and two-dimensional ultrasound imaging slice 67 that is generated by ultrasound probe 16”). 

    PNG
    media_image1.png
    621
    693
    media_image1.png
    Greyscale


Further regarding claim 1, Ishikawa discloses redrawing the surface shown in the reference image (new mesh (901) see para. [0048] “when a certain amount of displacement is given to each vertex constituting the mesh 900 before deformation, a mesh 901 after deformation can be generated”). Ishikawa discloses recasting the appearance of tissue in the reference image so that it is contained within the redrawn surface (see para. [0066] “Based on the deformation field and the MRI image, a deformation MRI image is generated”) where the MRI image is a reference image. Ishikawa discloses (Fig. 10) deforming the appearance of tissue in front of the probe location and inside the redrawn surface in the reference image (see para. [0044] “the deformation state of the subject at the time of ultrasonic imaging is estimated. Thereby, for example, when a tumor exists inside the subject, it is possible to estimate a change in the position and shape of the tumor 703 at the time of ultrasonic imaging from the tumor 701 at the time of MRI imaging”) and deforming the appearance of the tissue is performed in consideration of density and/or stiffness (see para [0049] “The deformation may be estimated. At this time, it is possible to optimize d in the same manner by changing various parameters such as the external force related to the probe pressing and the internal hardness of the subject”) where internal hardness is correlated to density. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishikawa to display the ultrasound probe outside of the surface of the body in an image as disclosed by Cox. This would allow the user to fully view the impact the probe location has on the image and would allow for more accurate readings. 

Regarding claim 2, Ishikawa discloses wherein the computer is further adapted to recast the appearance of tissue in the reference image by truncating tissue which is not contained in within the redrawn surface (see para. [0068] “two-dimensional image obtained by cutting out a cross section corresponding to a cross section taken by an ultrasonic image from a deformed MRI image, which is a three-dimensional image, is generated and displayed”). The process as described involves excluding certain areas of the deformed surface. 

Regarding claim 3, Ishikawa discloses that reference images further comprise CT or MRI images (see para [0001] “X-ray computed tomography apparatus (X-ray CT), a magnetic resonance imaging apparatus (MRI), and a nuclear medicine diagnostic apparatus (SPECT, PET). The present invention relates to an image processing apparatus that processes medical images taken by various medical image collection apparatuses (modalities) such as an 

Regarding claim 4, Ishikawa discloses wherein the CT or MRI images further comprise a 3D image dataset (see para. [0010] “In view of the above problems, an object of the present invention is to provide a technique for aligning an ultrasonic image and a three-dimensional medical image with high accuracy and high speed”). 

Regarding claim 5, Ishikawa discloses wherein the spatial tracking system further comprises an EM tracking system (see para. [0016] “The position / orientation measuring apparatus 130 processes the magnetic signal received by the magnetic receiving unit to measure the relationship between the relative position and orientation of the magnetic transmitting unit and the magnetic receiving unit. Here, by fixing and attaching the magnetic receiving unit to the probe, the position and orientation of the probe are measured in a coordinate system based on the magnetic transmitting unit”). 

Regarding claim 6, Ishikawa discloses a spatial tracking system further comprising an EM tracking system that includes a probe orientation sensor attached to the ultrasound probe and a position sensing controller, however does not explicitly disclose an EM field generator that induces an EM field. This is disclosed by Dehghan Marvast (field generator (122), see para. [0023] “For EM tracking, positions of the one or more instruments 102 are tracked using a field generator 122 and a tracking system processing module 124 (e.g., for EM tracking). The EM field is generated, and the movements of the instruments 102 are tracked in an EM coordinate system 126”). 
Further regarding claim 6, Ishikawa discloses a probe orientation sensor attached to the probe (magnetic receiving unit, see para. [0016] “Here, by fixing and attaching the magnetic receiving unit to the probe, the position and orientation of the probe are measured in a coordinate system based on the magnetic transmitting unit”). Ishikawa discloses a position sensing controller (position / orientation measurement value acquisition unit (1006), see para. [0022] “The position / orientation measurement value acquisition unit 1006 acquires a measurement result regarding the position and orientation of the probe output from the position / orientation measurement apparatus 130”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishikawa to include an EM field generator which would allow for the tracking system to function using EM signals, allowing the user to electromagnetically track the probe. This would allow the user to more efficiently track the ultrasound probe.  

Regarding claim 7, Ishikawa discloses the position sensing controller further producing position and orientation information about the probe, which is then provided to the computer (position/orientation measurement apparatus (130), see para. [0022] “the position / orientation measurement apparatus 130 and outputs the measurement result to the alignment unit 1007. The alignment unit 1007 is configured to perform detection between MRI imaging and ultrasonic imaging based on information acquired from the surface shape acquisition unit 1002, the position / orientation measurement value acquisition unit 1006, and the contact state 

Regarding claim 10, Ishikawa discloses a computer that is further adapted to fuse a modified reference image with an ultrasound image (alignment unit (1007), see para. [0022] “The alignment unit 1007 is configured to perform detection between MRI imaging and ultrasonic imaging…Based on the estimation, the MRI image and the ultrasonic image are aligned”) where a reference image may include a CT image as discussed in the U.S.C. 103 rejection of claim 3 above. The alignment unit (1007) is capable of aligning images of various modalities, particularly an ultrasound image with another image type.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2012/217769A) and Cox et al. (US 20180296185 A1) as applied to claim 1 above and further in view of Schlosser et al. (US20150209599A1).
Regarding claim 11, Ishikawa discloses a computer that is further adapted to fuse modified reference images with ultrasound images, but does not explicitly disclose the alignment occurring in real time. This is disclosed by Schlosser which teaches a computer adapted to fuse reference images with ultrasound images in real-time (see para. [0117] “The ultrasound image can have a real-time overlay with the prior CT data to further help find the correct ultrasound imaging position”) where a reference image may also be an MRI image as described in the U.S.C. 103 rejection of claim 3 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishikawa by including an alignment unit capable of aligning . 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/02/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied reference 20180296185 Cox et al. (see new grounds of rejections above).
Applicant's arguments filed 02/02/2021 regarding the 112(F) Claim interpretation of “spatial tracking system” have been fully considered but they are not persuasive. “a spatial tracking system” is not a term of art even if it was used in other prior art references and there is no set definition for “a spatial tracking system”. As it has the nonce term “system” along with functional language “coupled to”, it is determined that a spatial tracking system is not enough structure to avoid invocation of 112F. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 4149                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793